DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 06/24/2021. Claims 9 and 17 are being canceled via an examiner’s amendment. Claims 1-3, 5-8, 10-12, 14-16, and 18-22 are allowed.
Response to Amendments/Arguments
The amendment filed 06/24/2021 has been entered. Applicant’s amendments to the specification and the claims have overcome the objection to the drawings and the 35 U.S.C. 101 rejections previously set forth in the non-final Office action mailed 04/08/2021. Accordingly, the objection and rejections have been withdrawn.
Applicant has agreed to further amend the claims to overcome the previous prior art rejections. Accordingly, the 35 U.S.C. 103 rejections have been withdrawn.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with attorney of record Jeffrey Joseph on 08/04/2021.
The application has been amended as follows:
In the claims:
Claim 1 (Currently Amended): A system configured to mount on a vehicle, the system comprising:
a transceiver configured to:
transmit a first surveillance message including a first field with a first value for a quality parameter and a second field with vehicle data, wherein the first value indicates a first level of integrity or accuracy for the first surveillance message; and
receive a reply message to the first surveillance message; and 
processing circuitry configured to: 

determine that the data encoded in the reply message includes an instruction to increase the first value for the quality parameter; and
determine a second value for the quality parameter in response to determining that the data encoded in the reply message includes the instruction,
wherein the second value for the quality parameter indicates a second level of integrity or accuracy for surveillance messages transmitted by the transceiver,
wherein the second level of integrity or accuracy is higher than the first level of integrity or accuracy, and 
wherein the transceiver is configured to transmit a second surveillance message including the first field with the second value for the quality parameter in response to the processing circuitry determining the second value;
wherein the processing circuitry is further configured to:
start a timer in response to the transceiver receiving the reply message; and
responsive to determining that the timer reaches a threshold time duration, revert to the first value for the quality parameter by causing the transmitter to transmit a third surveillance message including the first field with the first value for the quality parameter.

Claim 5 (Currently Amended): The system of claim 1, wherein the transceiver is further configured to transmit [[a]] the third surveillance message including the first field with the first value for the quality parameter after the transceiver has finished transmitting surveillance messages including the first field with the second value,

wherein the transceiver is further configured to transmit a fourth surveillance message including the first field with the first value for the quality parameter in response to the processing circuitry determining that the transceiver did not receive the reply message to the third surveillance message.

Claim 9 (Canceled).

Claim 12 (Currently Amended): A method comprising: 
transmitting, by a transceiver onboard a vehicle, a first surveillance message including a first field with a first value for a quality parameter and a second field with vehicle data, the first value indicating a first level of integrity or accuracy for the first surveillance message; 
receiving, by the transceiver, a reply message to the first surveillance message; 
demodulating, by processing circuitry coupled to the transceiver, the reply message to determine data encoded in the reply message; 
determining, by the processing circuitry, that the data encoded in the reply message includes an instruction to increase the first value for the quality parameter; 
determining, by the processing circuitry, a second value for the quality parameter in response to determining that the data encoded in the reply message includes the instruction, wherein the second value for the quality parameter indicates a second level of integrity or accuracy for the surveillance messages transmitted by the transceiver, and wherein the second level of integrity or accuracy is higher than the first level of integrity or accuracy; [[and]] 

starting a timer in response to the transceiver receiving the reply message; and
responsive to determining that the timer reaches a threshold time duration, reverting to the first value for the quality parameter by causing the transmitted to transmit a third surveillance message including the first field with the first value for the quality parameter.

		Claim 14 (Currently Amended): The method of claim 12, further comprising: 
transmitting [[a]] the third surveillance message including the first field with the first value for the quality parameter after finishing transmission of surveillance messages including the first field with the second value; 
determining that a reply message to the third surveillance message was not received including an instruction to increase the first value for the quality parameter; and 
transmitting a fourth surveillance message including the first field with the first value for the quality parameter in response to determining that the reply message to the third surveillance message was not received.

Claim 17 (Canceled).

Claim 18 (Currently Amended): A system configured to be part of a navigation system, the system comprising: 
at least one transceiver configured to receive a first surveillance message including a first field with a first value for a quality parameter and a second field with vehicle data, the first value indicating a first level of integrity or accuracy for the first surveillance message; and 

demodulate the first surveillance message; 
determine the first value for the quality parameter encoded in the first surveillance message; 
determine the vehicle data encoded in the first surveillance message; 
determine that an integrity or an accuracy of the vehicle data in the first surveillance message is higher than a threshold level, 
wherein the at least one transceiver is configured to transmit a reply message to the vehicle instructing the vehicle to increase the first value for the first quality parameter in response to the processing circuitry determining that the integrity or the accuracy of the vehicle data in the first surveillance message is higher than the threshold level;
		wherein the processing circuitry is further configured to:
start a timer in response to the transceiver receiving the reply message; and
responsive to determining that the timer reaches a threshold time duration, revert to the first value for the quality parameter by causing the transmitter to transmit a third surveillance message including the first field with the first value for the quality parameter.

Claim 21 (Currently Amended): The system of claim 1, wherein to determine the second value for the quality parameter, the processing circuitry is configured to temporarily increase the first value of the quality parameter to the second value of the quality parameter.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
“Analysis of anomalies in ADS-B and its GPS data” by Syd Ali et al., hereinafter Syd Ali, and further in view of E. Smith (US 2006/0119515 A1), hereinafter E. Smith.
Regarding claim 1:
None of the references in the prior art of record taken together or in combination discloses the following limitation of claim 1:
“responsive to determining that the timer reaches a threshold time duration, revert to the first value for the quality parameter by causing the transmitter to transmit a third surveillance message including the first field with the first value for the quality parameter.”
Regarding claim 12:
None of the references in the prior art of record taken together or in combination discloses the following limitation of claim 12:
“responsive to determining that the timer reaches a threshold time duration, reverting to the first value for the quality parameter by causing the transmitter to transmit a third surveillance message including the first field with the first value for the quality parameter.”
Regarding claim 18:
None of the references in the prior art of record taken together or in combination discloses the following limitation of claim 18:
“responsive to determining that the timer reaches a threshold time duration, revert to the first value for the quality parameter by causing the transmitter to transmit a third surveillance message including the first field with the first value for the quality parameter.”
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/M.R.H./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662